Citation Nr: 0520199	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-28 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
psychiatric disorder.  

3.	Entitlement to service connection for the residuals of an 
injury of the head.  

4.	Entitlement to service connection for a respiratory 
disorder.  

5.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to February 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 2004 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in June 2005.  


FINDINGS OF FACT

1.	Service connection for a psychogenic gastrointestinal 
disorder was denied by the RO in a December 1951 rating 
action.  The veteran was notified of this action and of his 
appellate rights, but failed to file a timely appeal.

2.	Since the December 1951 decision denying service 
connection for a psychogenic gastrointestinal disorder, the 
additional evidence, not previously considered, is cumulative 
and is not so significant that it raises a reasonable 
possibility of substantiating the claim.

3.	Service connection for a low back disorder was denied by 
the RO in a December 1951 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

4.	Since the December 1951 decision denying service 
connection for a low back disorder, the additional evidence, 
not previously considered, is cumulative and is not so 
significant that it raises a reasonable possibility of 
substantiating the claim.

5.	Residuals of a head injury were not evident during service 
and are not currently demonstrated.

6.	A chronic respiratory disorder was not evident during 
service and is not currently demonstrated.  

7.	Service connection is not currently in effect for any 
disorder.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
December 1951 decision of the RO, which denied service 
connection for chronic psychogenic gastrointestinal reaction, 
is not new and material; thus, the claim for service 
connection for this disability is not reopened, and the 
December 1951 RO decision is final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 1957; 
38 C.F.R. § 3.156 (2004).

2.	The additional evidence submitted subsequent to the 
December 1951 decision of the RO, which denied service 
connection for chronic low back disorder, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the December 1951 RO decision 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
Jan. 25, 1936, to Dec. 31, 1957; 38 C.F.R. § 3.156 (1999).



3.	The residuals of a head injury were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.	A chronic respiratory disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in January 2004, prior to the 
May 2004 rating action giving rise to this appeal, that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  A second notification letter was furnished in June 
2004, after which the veteran responded that he had no 
further evidence to submit.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

New and Material Evidence

Service connection for a psychogenic gastrointestinal 
reaction, and for a low back disorder was last denied by the 
RO in a December 1951 rating decision.  The last decision on 
the merits is to be finalized.  Evans v. Brown 9 Vet. App. 
273 (1996).  The veteran did not appeal this determination.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  



A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the December 1951 decision 
included the service medical records that showed that the 
veteran was treated during service for a psychogenic 
gastrointestinal reaction manifested by vomiting attacks.  A 
psychiatric evaluation determined that this disorder had 
existed prior to service and was not aggravated thereby.  
The veteran was given a certificate of disability for 
discharge whereby he was found to be unfit for duty as a 
result of the psychogenic gastrointestinal reaction.  It was 
again noted that this had existed prior to service and was 
not aggravated therein.  Service medical records do not show 
any complaints or manifestations of a back disorder.  While 
hospitalized for his psychiatric disorder, evaluation of the 
veteran's bones and joints found full range of motion.  Also 
of records was a March 1948 statement from the veteran's 
private physician that included an opinion that the veteran 
was definitely psych-neurotic.  

The veteran submitted an application to reopen his claim for 
service connection for psychiatric and low back disorders in 
November 2003.  Evidence submitted in connection with this 
application includes VA outpatient treatment records, dated 
from December 2001 to March 2004, and testimony given by the 
veteran at a hearing before the undersigned in June 2005.  
The treatment records show treatment for various disorders, 
including glaucoma, cataracts, hypertension, diabetes 
mellitus, degenerative joint disease of the knees, and 
allergic rhinitis.  No indication of disability of the low 
back was described.  The veteran was afforded a psychiatric 
evaluation that showed a diagnosis of cognitive disorder, 
NOS.  None of these records indicate that the veteran's 
current psychiatric disability is related to service or that 
the manifestations of psychogenic gastrointestinal reaction 
did not exist prior to service or were aggravated therein.  
While he gave sworn testimony to the effect that he believes 
that there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Such testimony in and of itself 
is not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

Under these circumstances, the application to reopen the 
claims for service connection for psychiatric or low back 
disorders is denied.  

Service Connection on the Merits

The veteran is claiming service connection for the residuals 
of a head injury and a chronic respiratory disorder during 
service.  At his hearing on appeal, he testified that he 
sustained the head injury during service in a motorcycle 
accident.  He state that he sustained a respiratory disorder 
when he was exposed to gas during basic training and had his 
gas mask removed.  

Review of the service medical records shows no indication of 
head trauma or a respiratory disorder while the veteran was on 
active duty.  Post-service medical records include VA 
outpatient treatment records that show that the veteran was 
treated for various disabilities, including eye disorders, 
hypertension, diabetes mellitus, allergic rhinitis, and a 
cognitive disorder.  There is no indication in these records 
that the veteran has either residuals of a head injury or a 
chronic lung disorder.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed disabilities, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, service connection for the 
residuals of a head injury or a chronic respiratory disorder 
is denied.  

Total Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

It is basic to the concept of a total rating by reason of 
individual unemployability due to service connected 
disabilities that service connection must be in effect for 
disabilities that cause the veteran to be unable to obtain or 
retain gainful employment.  Review of the record shows that 
the service connection is not in effect for any disability.  
Under these circumstances, the claim for a total rating by 
reason of individual unemployability must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen the claims for service connection 
for a psychiatric disorder and a low back disorder is denied.  

Service connection for the residuals of a head injury or a 
chronic respiratory disorder is denied.  

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


